  Case 2:18-cv-09249-JAK-SK Document 25 Filed 02/08/19 Page 1 of 2 Page ID #:158

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

 Case No.       LA CV18-09249 JAK (SKx)                                             Date     February 8, 2019
 Title          Carmen John Perri v. China Buffet, et al.




 Present: The Honorable                 JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     Andrea Keifer                                               Not Reported
                     Deputy Clerk                                         Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                          Not Present                                              Not Present


 Proceedings:                 (IN CHAMBERS) SCHEDULING ORDER SETTING PRETRIAL DEADLINES
                              (DKT. 17)

The Court has reviewed the parties’ January 30, 2019 Joint Report and sets the following deadlines:

         March 1, 2019:                          Deadline to file joint report regarding agreed upon private
                                                 neutral. If the parties are not able to agree, the joint report
                                                 shall include three nominees from each party. A resume and
                                                 hourly rate for each nominee shall be attached to the joint
                                                 report. The Court will select a private neutral from the
                                                 nominees proposed by the parties.

         March 22, 2019:                         Last day to amend or add parties

         May 20, 2019:                           Last day to participate in a settlement conference/mediation

         May 24, 2019:                           Last day to file notice of settlement / joint report re settlement

         June 3, 2019 at 1:30 p.m.:              Post Mediation Status Conference

         July 1, 2019:                           Non-Expert Discovery Cut-Off

         July 15, 2019:                          Initial Expert Disclosures

         July 29, 2019:                          Rebuttal Expert Disclosures

         August 12, 2019:                        Expert Discovery Cut-Off

         August 12, 2019:                        Last day to file All Motions (including discovery motions)

         August 12, 2019:                        Deadline to file motion for summary judgment and motion for
                                                 default judgment as to Defendant China Buffet (Dkt. 19)


                                                                                                         Page 1 of 2
  Case 2:18-cv-09249-JAK-SK Document 25 Filed 02/08/19 Page 2 of 2 Page ID #:159

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.       LA CV18-09249 JAK (SKx)                                        Date     February 8, 2019
 Title          Carmen John Perri v. China Buffet, et al.

         August 26, 2019:                   Response to motion for summary judgment

         September 3, 2019:                 Reply to motion for summary judgment

         September 23, 2019 at 8:30 a.m.:   Hearing on motion for summary judgment and motion for
                                            default judgment as to Defendant China Buffet

The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.

The Court grants the parties’ request to participate in a settlement conference with a private neutral. The
parties are ordered to have a representative with authority to make final decisions as to this matter
present at the settlement conference. If a settlement is reached, the parties are ordered to file a notice of
settlement, with a proposed date by which the matter will be dismissed. No appearance will be required
on June 3, 2019, if such notice is filed on or before May 24, 2019. If a notice of settlement is not filed,
counsel shall file a joint report by May 24, 2019, regarding the status of settlement and whether a second
session would be productive. The joint report shall not disclose the substantive contents of any
settlement communications between the parties.


IT IS SO ORDERED.




                                                                                                 :

                                                            Initials of Preparer   ak




                                                                                                     Page 2 of 2
